                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00424-RJC-DSC

BONNIE R. JONES, on behalf of        )
Herself and all others similar       )
situated,                            )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )
                                     )
                                     )
CHICAGO BRIDGE & IRON                )
COMPANY (DELAWARE) a/k/a             )
CB&I and CB&I STONE &                )
WEBSETER, INC.,                      )
                                     )
            Defendants.              )
____________________________________ )

                     ORDER GRANTING JOINT MOTION
           FOR PRELIMINARY APPROVAL OF RULE 23 CLASS ACTION
                AND FLSA COLLECTIVE ACTION SETTLEMENT
      Upon consideration of the Parties’ Joint Motion for Preliminary Approval of

Rule 23 Class Action and FLSA Collective Action Settlement, (Doc. No. 21), the Court

grants the Joint Motion and ORDERS as follows:

      1.     The Parties’ Class Action Settlement is preliminary approved as fair,

reasonable, and adequate pursuant to Fed. R. Civ. P. 23(e), and a fair and reasonable

resolution of a bona fide dispute under the Fair Labor Standards Act. As a result,

the terms of the Parties’ Class Action Settlement Agreement are approved and

incorporated herein (see Exhibit 1 to Memorandum in Support of Plaintiff’s

Unopposed Motion for Preliminary Approval of Rule 23 Class Action and FLSA

Collective Action);



                                          1
      2.     The following Settlement Class is preliminarily certified pursuant to

Fed. R. Civ. P. 23 and 29 U.S.C. § 216(b), pending final approval of the settlement:

      Non-exempt employees working a “9/80 plan” in Defendant’s Power Division
      for the 2 years preceding the filing of the Complaint (July 18, 2015 through
      July 18, 2017) who were located in Charlotte, North Carolina and Canton,
      Massachusetts.;

      3.     Plaintiff Bonnie Jones is preliminarily approved as the Representative

of the Settlement Class;

      4.     Gibbons Leis, PLLC and Stephan Zouras, LLP are preliminarily

approved as Class Counsel for the Settlement Class;

      5.     The Class Action Settlement Notice, which is attached as Exhibit B to

the Class Action Settlement Agreement; is approved and shall be distributed

pursuant to the terms of the Class Action Settlement Agreement; The proposed notice

clearly and accurately describes the nature of the Litigation, which individuals are

authorized to participate in the Settlement, and the Plaintiff’s claims and

Defendant’s defenses.      It also fairly describes the claims to be released by the

settlement class.   The Notice apprises members of the settlement class of their

options under the Settlement Agreement; and

      6.     The Final Approval Hearing is hereby set for June 25, 2019 at 11:00

a.m., to be held at the U.S. District Courthouse for the Western District of North

Carolina, 401 W. Trade St., Charlotte, North Carolina, 28202.

      SO ORDERED.

                                            Signed: March 29, 2019




                                           2
